Citation Nr: 1755728	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for bilateral carpal tunnel syndrome.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and L.G.



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The issues of entitlement to service connection for gout, bilateral carpal tunnel syndrome and a back disability, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record weighs against finding that the Veteran's hypertension had its onset in or is otherwise related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing entitlement to service connection generally requires having probative evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a link (i.e., "nexus") between disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For chronic diseases listed in 38 C.F.R. § 3.309(a), including hypertension, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection still may be granted if the evidence, including that pertinent to service, establishes the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's service treatment records are silent for symptoms, diagnoses or treatment of hypertension.  There is no medical evidence in the Veteran's service treatment records or any indication in the record suggesting that he was first diagnosed with hypertension or was suffering from any symptoms of hypertension within one year of his separation from service.  The Veteran himself has not made any assertions that his hypertension either manifested during service or was directly related to active duty.  Rather, the Veteran testified at his Board hearing that he believes his hypertension was related to the worry he experienced during service that he might be sent to serve in Vietnam.  However, the record does not appear to support this contention.  Rather, in his May 1970 Report of Medical History, the Veteran specifically denied a history of nervous trouble of any sort, depression, or excessive worry prior to his discharge from active duty service.  Following a thorough review of the evidence, the Board finds that service connection for hypertension on either a direct or presumptive basis has not been met.

A review of the Veteran's post-service VA treatment records note the Veteran has been diagnosed with hypertension.  However, these records do not relate his hypertension to his active duty service.  Rather, a number of VA treatment records note the Veteran's reports that he has had hypertension for "maybe 10 years."  See, e.g., November 2012 and January 2013 VA eye progress note.

The Board acknowledges the Veteran's belief that his hypertension is related to his active duty service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide the etiology opinion under the facts of this case.  The onset and etiology of hypertension are complex questions and the Veteran has not been shown to possess the medical training and expertise required to provide such an opinion.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Further, as noted above, the Veteran has provided sworn testimony that is contradictory to previous statements he has made concerning the etiology of his hypertension.  Thus, the Board finds that the Veteran's statements in this regard are not credible. 

In sum, the evidence of record shows that onset of the Veteran's hypertension occurred more than one year after separation from active duty and has not been shown to be etiologically related to his active service.  As the preponderance of the evidence weighs against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

Additional development is needed before the Board can adjudicate the remaining claims.

Gout and carpal tunnel syndrome

The Veteran testified at his Board hearing that he has experienced symptoms of gout and pain in his wrist consistent with carpal tunnel syndrome since active duty service.  He stated that these symptoms have persisted until the present day.  Post-service VA treatment records reflect that the Veteran has been diagnosed with gout and carpal tunnel syndrome.  As he has provided competent and credible lay testimony of suffering symptoms of these respective conditions since active duty service, remand is necessary in this case to provide the Veteran with VA examinations with medical opinions to address his respective service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Back

The Veteran maintains that he initially hurt his back while trying to pick up boxes while in boot camp.  He stated that the pain got progressively worse and he has had back problems since active duty service.  

His March 1968 military induction examination noted normal clinical findings for the lower extremities, spine and other musculoskeletal system.  No back condition was noted upon entrance onto active duty service.  In a March 1968 accompanying Report of Medical History, the Veteran denied experiencing a history of recurrent back pain.  A March 1969 service treatment record noted the Veteran's complaints of low back pain for the past seven months.  He could not remember injuring his back.  A review of the remainder of the Veteran's service treatment records do not show any complaints, treatment or diagnoses related to any back problems.  His June 1970 separation examination also noted normal clinical findings for the lower extremities, spine and other musculoskeletal system.  In the accompanying Report of Medical History, he denied experiencing a history of recurrent back pain. 

In May 2010, the Veteran was afforded a VA examination to determine the etiology of his claimed back condition.  He was diagnosed with multilevel degenerative disc disease of the lumbar spine.  The VA examiner concluded that the Veteran's current low back condition was not caused by or a result of his single complaint of back pain in 1969.  In support of this conclusion, the examiner stated that records were silent regarding complaints of or treatment for back problems between 1969 and the current claim, which encompassed a period of more than 35 years.  The examiner further stated that there was no history of a chronic disabling condition.  

The VA examiner's opinion is inadequate to adjudicate the Veteran's claim for two reasons.  First, the rationale is based on an inaccurate factual premise.  A review of the Veteran's VA treatment records documents a past medical history of chronic back pain as early as May 2004, which would be more than five years prior to the November 2009 date of the Veteran's claim for benefits.  Second, the VA examiner's opinion appears to be solely based on the absence of documentation of treatment for the Veteran's back problems and does not address the Veteran's lay reports of symptoms dating back to active service.  It is continuity of symptomatology, rather than continuity of treatment, that is important.  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

On remand, the record should be returned to the May 2010 VA examiner for a more responsive opinion on the etiology of the Veteran's lumbar spine condition that specifically considers his lay statements concerning the onset and progression of his symptoms and specifically addresses evidence in the record favorable to his claim.

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's service connection claims, adjudication of the TDIU issue will be deferred until the above-noted service connection issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his gout.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's gout had its onset in or is etiologically related to his active duty service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology regarding his carpal tunnel syndrome.  The examiner should review the claims file and conduct all appropriate tests and studies.  After a review of the Veteran's claims file, the examiner is asked to address the following questions:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's carpal tunnel syndrome had its onset in or is etiologically related to his active duty service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Then return the claims file to the examiner who conducted the Veteran's May 2010 VA examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment on the etiology of the Veteran's lumbar spine condition.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:

(a)  Identify all current diagnoses related to the Veteran's lumbar spine condition.  For each diagnosis, state whether the disorder was also present during service.

(b)  For any disorder which was present during service, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed lumbar spine condition had its onset in service or is otherwise related to active duty?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his lower back problems.  In attempting to comment on this determinative issue of causation, the May 2010 VA examiner impermissibly relied on the seeming absence of indication or actual treatment for lower back problems for many years following discharge from active duty service, such as would be reflected in the treatment records.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


